Citation Nr: 0122820	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-22 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder on a direct basis or, alternatively, as a 
manifestation of an undiagnosed illness, to include whether 
new and material evidence has been presented to reopen the 
claim.

2.  Entitlement to service connection for aching joints on a 
direct basis or, alternatively, as a manifestation of an 
undiagnosed illness, to include whether new and material 
evidence has been presented to reopen the claim.

3.  Entitlement to service connection for decreased energy on 
a direct basis or, alternatively, as a manifestation of an 
undiagnosed illness, to include whether new and material 
evidence has been presented to reopen the claim.

4.  Entitlement to service connection for a right rib 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1977 
and from September 1990 to March 1991.  He was also a member 
of the Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims for service connection for breathing problems, aching 
joints, decreased energy and injury to the ribs, right side.  
On appeal, the veteran has argued that his breathing 
problems, aching joints and decreased energy are 
manifestations of an undiagnosed illness related to his 
service in the Persian Gulf.  The Board is of the opinion 
that he has properly placed on appeal this theory of 
causation.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (VA must consider all theories of entitlement for 
service connection for the same underlying disorder as a 
single 'claim').  As addressed below, the veteran's claims 
for breathing problems, aching joints and decreased energy on 
a direct basis and/or as manifestations of undiagnosed 
illness are subject to prior final denials.  The Board has 
rephrased the issues listed on the title page to better 
reflect the allegations and procedural status of the claims 
on appeal.

The Board notes that the veteran's representative has raised 
the issue of service connection for post-traumatic stress 
disorder (PTSD).  This claim is referred to the RO for 
appropriate action.




REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well 
grounded claim and redefines the obligations of VA with 
respect to the duty to assist and provide notice.  These 
changes are applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45, 620 (as amended, August 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In October 1999, the RO denied as not well grounded the claim 
for service connection for a right rib disability.  In light 
of the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision 
without a merits review by the RO.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).  However, upon review of the record, the Board is of 
the opinion that further development of this claim is 
required.  The veteran's service medical records reflect that 
he was placed on light duty in May 1988 for a sprain of the 
right oblique abdominal muscle and/or muscle in the area of 
the right rib cage.  On appeal, the veteran has reported his 
treating physician's opinion that he manifests a fractured 
right rib related to this incident.

The Board first notes that the duty to assist requires the RO 
to advise the veteran to submit a direct statement from his 
treating physician who has related his current right rib 
disability to active service.  Sutton v. Brown, 9 Vet. 
App. 553, 570 (1996).  The Board next notes that the record 
does not confirm that the veteran was performing active duty 
for training or inactive duty training at the time of this 
injury.  As such, the RO must verify the veteran's duty 
status at the time of the initial injury on May 16, 1988.

As to the remaining claims, the Board notes that it has the 
obligation to make an independent determination of its 
jurisdiction regardless of jurisdictional findings made by 
the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  See also 38 C.F.R. § 20.101(c) (2000) 
(within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction).  The RO 
has adjudicated claims for service connection for a 
respiratory disability, aching joints and decreased energy on 
the merits.

Review of the record reveals that the RO originally denied a 
claim for service connection for a lung condition in February 
1995.  The veteran was provided notice of this decision later 
that same month, but he failed to file a timely appeal.  
38 C.F.R. § 20.302(a) (2000) (an NOD must be filed within one 
year from the date that the agency of original jurisdiction 
mails the notice of an adverse determination).  Accordingly, 
this decision became final and subject to the rules for 
reopening claims.  38 U.S.C.A. § 7105(c) (West 1991).  
Similarly, the veteran failed to file a timely NOD with 
regard to a February 1998 RO decision which denied claims for 
service connection for fatigue/loss of energy, aching joints 
and shortness of breath as manifestations of an undiagnosed 
illness.  These claims are also final and subject to the 
rules for reopening claims.  Id.  The veteran's current 
differing use of terminology for the same underlying 
disorders and/or symptoms previously adjudicated does not 
alter the jurisdictional requirement for presenting new and 
material evidence to reopen these claims.  Ashford v. Brown, 
10 Vet. App. 120, 123 (1997) (notwithstanding the varied 
nomenclature used to reference a disability, a claim alleging 
service connection for a diagnosis or underlying disorder 
previously considered is not a new claim for jurisdiction 
purposes).

In adjudicating these claims, the RO has not expressly 
applied the new and material standard as required by 
38 U.S.C.A. § 7105(c).  On remand, the RO must apply the new 
and material standard to his claims and consider his theory 
of entitlement to service connection due to an undiagnosed 
illness.  With regard to new and material claims, VA's duty 
to assist applies to situations where the evidence before the 

adjudicator raises notice of pertinent records which may 
constitute new and material evidence sufficient to justify 
reopening a prior claim.  See Ivey v. Derwinsky, 2 Vet. App. 
320, 323 (1992).  The record reveals that the veteran is a 
participant in VA's "Persian Gulf Program II."  The RO 
should ensure that these records are associated with the 
claims folder.  Additionally, a VA outpatient treatment 
record dated on September 26, 2000 records the veteran's 
history of treatment for tuberculosis (TB) in the "1980's."  
The RO should attempt to associate these pertinent treatment 
records with the claims folder.  The RO should also determine 
whether any additional development is warranted under the 
VCAA.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate with 
the record the veteran's VA clinical records 
since February 2001 as well as his complete 
medical file relating to his participation 
VA's "Persian Gulf Program II."

2.  The RO should contact the veteran and 
request the name(s), date(s) and location(s) 
of all his private medical treatment for his 
respiratory problems, aching joints, decreased 
energy and right rib injury, to include his 
records of treatment for tuberculosis in the 
1980's.  Thereafter, the RO should contact the 
named medical providers and request copies of 
all pertinent medical records.

3.  The RO should advise the veteran to submit 
a direct statement from his treating physician 
who has related his current right rib 
disability to his active service duty.  Sutton 
v. Brown, 9 Vet. App. 553, 570 (1996).

4.  The RO should contact the appropriate 
agency to verify the veteran's duty status on 
May 16, 1988.

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  Thereafter, the RO should readjudicate the 
claim for service connection for a right rib 
disability.  The RO should also determine 
whether new and material evidence has been 
presented to reopen claims for service 
connection for a respiratory disorder, aching 
joints and decreased energy on a direct basis 
or, alternatively, as manifestations of an 
undiagnosed illness.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




